Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment filed 9/22/2021, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Response to Arguments
3.	Claim 24 has been cancelled. This amendment has overcome the previous objection to the claim. The previous claim objection is withdrawn. 
4.	The amendments to claims 3, 29, 30 and 34 have overcome the previous rejections under 35 USC 112(b). These previous rejections have been withdrawn.
5.	The claims have been amended to add and remove a number of limitations. New rejections of the claims are stated below that address the recited limitations of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3, 27 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cause" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 27 is rejected due to dependence on claim 3.
Claim 27 recites the limitation "said set" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A first set, a second set, a set of candidate beams are recited in parent claims 1 and 3.
Claim 40 recites the limitation "said set of beams" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A first set and a second set are recited in parent claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3, 19, 22 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (US 2016/0241322).
	Regarding claim 1, Son discloses a method, comprising:
identifying a first set of beams configured for communication between a communication device in a low overhead signaling status and one or more access points (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for this low overhead signaling.); 
identifying, by the communication device, a second set of beams provided by the one or more access points (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not.); 
determining, by the communication device, if a beam of said second set of beams satisfies a criterion, each beam of said second set of beams having a same criterion including a quality threshold, and in order to satisfy the criterion all beams of said second set of beams meet the quality threshold (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not. Paragraph 0077: the channel quality may include at least one of RSS, SINR, CINR, SNR and channel capacity.); and 
in response to determining said second set of beams satisfies the criterion, causing a single bit indication to be transmitted to an access point of the one or more access points using a beam of the first set of beams, the single bit indication indicating all beams of said second set of beams satisfies the criterion (Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.). 
Regarding claim 3, Son discloses wherein the second set of beams is a set of candidate beams, and the cause of the single bit indication is triggered based on said first set of beams (A “set of candidate beams” is not defined in this claim. The candidate beams or second set of beams can be any grouping of beams in the system of Son. The transition from the first set of beams to the second set of beams is a cause of the single bit indication which is also based on the first set of beams.).  
Regarding claim 19, Son discloses an apparatus in a communication device (figure 17) comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.), to cause the apparatus at least to, comprising:
identify a first set of beams configured for communication between a communication device in a low overhead signaling status and one or more access points (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for low overhead signaling.); 
identify, by the communication device, a second set of beams provided by the one or more access points (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not.); 
determine, by the communication device, if a beam of said second set of beams satisfies a criterion, each beam of said second set of beams having a same criterion including a quality threshold, and in order to satisfy the criterion all beams of said second set of beams meet the quality threshold (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not. Paragraph 0077: the channel quality may include at least one of RSS, SINR, CINR, SNR and channel capacity.); and 
(Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.). 
Regarding claim 22, Son discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 1 (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.).  
Regarding claim 40, Son discloses wherein in order to satisfy the at least one criterion all beams of said set of beams are below the quality threshold (Paragraph 0083 also discloses the determination when at least one of the channel qualities of all of the beams is less than the first threshold value. In addition, a reverse ranking of the beams would result in the last beam (the best beam) being selected. A large error level or even an ideal quality level could also be one of the quality thresholds for the best beam to be measured against. And the best beams (high quality beams) would be below that large error threshold.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 13, 14, 16-18, 23, 25-27, 29, 36-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843).
Regarding claim 2, Son discloses the method stated above. Son does not disclose the single bit indication comprises a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of sending feedback from the UE to the base station of Jung into 
Regarding claim 13, Son discloses the method stated above. Son does not disclose the combination discloses wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system. 
Regarding claim 14, Son discloses the method stated above. Son does not disclose wherein said single bit indication is transmitted in an uplink sweep block, and wherein said single bit indication is transmitted in an uplink control symbol. Jung discloses wherein said single bit indication is transmitted in an uplink sweep block, and wherein said single bit indication is transmitted in an uplink control symbol (Paragraph 0125: Beam feedback of UE. Paragraph 0128: UL beam sweep feedback. Uplink beam feedback used in such a way that an eNB sets a reception interval, sweeping available beams in a set interval, a UE (1) repeats transmission of the identical information with respect to reception beams of eNBs that differ from each other, or (2) selects a specified beam and transmits identical information via the selected beam.) The information is control information. The information will be symbols. The use of this method of sending beam feedback back to the base station will ensure the correct information is received properly. This overhead information can show the best beam has been selected and is being used in the feedback signal. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. 
Regarding claim 16, Son discloses the method stated above. Son does not disclose after causing said transmission of said indication, receiving a request from an access point for information on one or more beams and in response thereto, providing said requested information on said one or more beams. Jung discloses after causing said transmission of said indication, receiving a request from an access point for information on one or more beams and in response thereto, providing said requested information on said one or more beams. Jung discloses the method is continuously operating. Once a best beam has been selected, additional reference signals are sent to either ensure the present best beam is still the best beam or to find a new best beam to be utilized. Therefore, after the indication is sent to the base station, the base station will send reference signals, which operate as a request for feedback from the UE if a new best beam is determined. The UE will then provide that requested information. Jung further discloses the UE includes the beam information in a corresponding RACH preamble. The UE receives, from the eNB, an acknowledgement message (RAR message). The RAR can include beam feedback instructions as stated in paragraph 
Regarding claim 17, Son discloses a method comprising: 
providing a plurality of communication beams, one or more of said plurality of communication beams being a first set of beams for communication with a communication device in a low overhead signaling status (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for low overhead signaling.); 
receiving a single bit indication from said communication device when the single bit indication indicating a respective beam satisfies a first criterion, the single bit indication indicating all beams of said set of beams satisfies the at least one criterion (Figure 13: step 1301: receive beam measurement information. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.); and 
in response to receiving the indication from said communication device communicate a feedback to said communication device, the feedback indicating a link is valid (Figure 13: step 1303: allocating transmission beam for receiving end based on beam measurement information. Figure 9: step 917: receiving beamformed signal. This use of the beamformed signals will indicate the beam being used is a valid link.).  
Son does not disclose the single bit indication comprises a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of sending feedback from the UE to the base station of Jung into the method of Son. Using known means of transmitting will reduce the complexity and cost of steps of the method.
(Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.).
Regarding claim 23, Son discloses the method stated above. Son discloses when the criterion is not satisfied (Paragraph 0083 also discloses the determination when at least one of the channel qualities of all of the beams is less than the first threshold value. Figure 9 shows a feedback signal with the SBQI is sent in steps 913 and 915. In addition, a reverse ranking of the beams would result in the last beam (the best beam) being selected. A large error level or even an ideal quality level could also be one of the quality thresholds for the best beam to be measured against. And the best beams (high quality beams) would be below that large error threshold.). Son does not disclose and further comprising: sending a scheduling request transmission. Jung discloses when the criterion is not satisfied, and further comprising: sending a scheduling request transmission (paragraph 0305: A measurement entity (UE) determines to transmit feedback. Based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. To this end, transmission conditions and transmission methods are described as follows. Paragraph 0308: Measurement results of channel or link state with a corresponding eNB (Quality, power, SNR, SINR, CQI, RSRP, RSRQ,…) is less than or equal to a specified threshold.) and generating a medium access control layer (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to incorporate the teaching of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
Regarding claim 25, Son discloses the method stated above. Son does not disclose receiving information on the criterion from a respective access point. Jung discloses receiving information on the criterion from a respective access point (Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. The eNB notifying the UE of specific thresholds will allow the threshold to be adapted more quickly than using fixed and unchanged values stored in the UE. This adaptation will more accurately reflect present conditions.
Regarding claim 26, Son discloses the method stated above. Son does not after causing said transmission of said single bit indication, receiving a feedback comprising a physical layer downlink control information (DCI) message. Jung discloses after (Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Using known methods of conveying information, such as the DCI message, will reduce the complexity and cost of the communication system, optimizing the efficiency of the system.
Regarding claim 27, Son discloses the method stated above. Son does not disclose wherein the single bit indication comprises of that at least one signaled beam of said set satisfying the criterion for a new beam that a user equipment detects, based on a reference signal received power level measured on beam specific reference signals. Jung discloses wherein the indication comprises of that at least one signaled beam of said set satisfying respective criterion for a new beam that a user equipment detects, based on a reference signal received power level measured on beam specific reference signals (Figure 1 shows the communication from a base station received by a communication device. Paragraph 0138 discloses the UE performs beam measurement and feedback. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. Claim 6: wherein the signal quality of the serving beam includes a reference signal received power of the serving beam.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. The power information can be utilized as necessary information to determine the proper beams are selected and/or meat the other quality levels. Beams at power levels that are too low could be excluded helping to determine the proper beams.
Regarding claim 29, Son discloses the method stated above. Son does not disclose the single bit indication is transmitted to the access point as a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of sending feedback from the UE to the base station of Jung into the method of Son. Using known means of transmitting will reduce the complexity and cost of steps of the method. 
Regarding claim 36, Son discloses the method stated above. Son does not disclose generating a media access control layer beam report which includes one or (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Sending more information to the base station will allow the base station to make an optimized selection of beams to be used for transmitting data to the UE. Using the best beams will improve the efficiency of the communication system.
Regarding claim 37, Jung discloses wherein the media access control layer beam report is triggered in a same sub frame as an uplink data transmission (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point. This information is transmitted in the uplink.). 
Regarding claim 38, Son discloses the method stated above. Son does not disclose, during an active state, sending, by the one or more access points, control information to explicitly indicate a second beam set. Jung discloses, during an active state, sending, by the one or more access points, control information to explicitly indicate a second beam set (In subsequent transmissions, the base station will transmit using a plurality of beams. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The best beam will have been transmitted by the base station. The use of this beam is an explicit indication of a second beam set.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Sending more information to the base station will allow the base station to make an optimized selection of beams to be used for transmitting data to the UE. Using the best beams will improve the efficiency of the communication system.
Regarding claim 39, the combination discloses providing the indication if at least one beam of the explicitly indicated second beam set satisfies the at least one criterion (Son: Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value. Jung: Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The UE compares beam quality measurement values with each other and selects the best UE reception beam…and selects the identified beam as a preferable beam. Since a set of beams comprises one beam and the best/preferable beam is the set of beams, the at least one quality criterion will be satisfied.).  
Regarding claim 41, Son discloses the method stated above. Son does not disclose wherein the indication comprising a media access control control element. Jung discloses wherein the indication comprising a media access control control element (claims 2 and 8: the beam feedback is triggered from a MAC layer of the terminal. Paragraph 0113: in order to track the changed beam and change beam in use, medium access control (MAC) layer operation is proposed.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Using known methods of conveying information will reduce the complexity and cost of the communication system, optimizing the efficiency of the system.

9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) further in view of Deenoo et al (US 2019/0081688).

Deenoo discloses a method for beam control in beamformed systems. Deenoo discloses the system transmits beam switch commands communicated on dedicated RACH preambles as stated in paragraph 0140. Paragraphs 0142 and 0154 discloses further information regarding RACH preamble communication such as conveying the cause of the RACH transmission is a serving control beam below a threshold and/or a require request for measurement report. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize well known methods of communication as taught by Deenoo into the method of the combination of Son and Jung to communicate desired and important information to improve the efficiency and effectiveness of the communication system.

10.	Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) further in view of Yang et al (US 2015/0124724).
	Regarding claim 31, Son discloses the method stated above. Son does not disclose the combination discloses wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation 
The combination of Son and Jung does not disclose wherein the indication is triggered when the device transmits a scheduling request.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. A scheduling request will trigger the indication being transmitted at a time desired according to that schedule. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding claim 33, Son discloses the method stated above. Son does not disclose the combination discloses wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
Jung further discloses, in paragraph 0196, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at a beam report and is prioritized over other types of unnecessary data. Though Jung discloses the transmission of a scheduling request, Jung does not disclose sending a scheduling request transmission is in response to a trigger.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general .

11.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) further in view of Guo (US 2014/0177560).
Regarding claim 34, Son discloses the method stated above. Son does not disclose the combination discloses wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using 
The combination does not disclose wherein the communication device configures an inter-cell SR trigger based on trigger values if the communication device is connected to more than one access point. 
Guo discloses a method of small cell enhancement in a wireless communication system. Paragraph 0083 discloses a method of a UE includes triggering a SR due to a buffer status report and transmitting the SR on PUCCH of a specific serving cell. Therefore, the SR is triggered in response to the BSR if and when the UE is connected to multiple access points. The SR is an inter-cell SR and is sent on the serving cell’s PUUCH. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to send the proper schedule request in the proper cell when prompted as taught by Guo in the method of the combination of Son and Jung to ensure the desired request will be received at the desired receiver at the proper time.

12.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Yu et al (US 2016/0065284).
	Regarding claim 42, Son discloses the method stated above. Son does not disclose wherein a low overhead signaling status is a device in an inactive mode or an active device requiring low overhead beam maintenance. Yu discloses the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/20/2021